FILED
                            NOT FOR PUBLICATION                             AUG 05 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



JUAN MAGANA,                                     No. 12-56495

              Plaintiff - Appellant,             D.C. No. 2:12-cv-03583-DDP-
                                                 MAN
  v.

FRESNO COUNTY SHERIFFS                           MEMORANDUM *
DEPARTMENT, official capacity (Fresno
County Jail N); et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                       for the Central District of California
                    Dean D. Pregerson, District Judge, Presiding

                              Submitted July 24, 2013

Before:       ALARCÓN, CLIFTON, and CALLAHAN, Circuit Judges.

       Federal prisoner Juan Magana appeals pro se from the district court’s order

denying him leave to proceed in forma pauperis in his 42 U.S.C. § 1983 action

alleging excessive force, medical deliberate indifference and due process claims.

We have jurisdiction under 28 U.S.C. § 1291. We review de novo the


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
determination that a complaint lacks arguable substance in law or fact, and for an

abuse of discretion the denial of leave to proceed in forma pauperis. Tripati v.

First Nat’l Bank & Trust, 821 F.2d 1368, 1369 (9th Cir. 1987). We affirm.

      The district court did not abuse its discretion by denying Magana leave to

proceed in forma pauperis because he failed to submit the statutorily required six

month prisoner trust fund account statement. See 28 U.S.C. § 1915(a)(2), (e)(2);

Page v. Torrey, 201 F.3d 1136, 1139 (9th Cir. 2000) (“[P]risoner-plaintiffs seeking

to proceed in forma pauperis [must] submit a certified copy of their prisoner trust

fund account statement for the previous six months.”). Moreover, Magana failed

to state a cognizable constitutional claim against the federal defendants and venue

was improper against the state defendants. See Tripati, 821 F.2d at 1370 (“A

district court may deny leave to proceed in forma pauperis at the outset if it appears

from the face of the proposed complaint that the action is frivolous or without

merit.”).

      AFFIRMED.




                                           2                                   12-56495